UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7171



ROBERT LEWIS MORGAN,

                                              Plaintiff - Appellant,

          versus

J. R. POPLIN, Detective; CITY OF RALEIGH;
UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-870-CV-5-BO)


Submitted:   December 14, 1995            Decided:   January 11, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Lewis Morgan, Appellant Pro Se. Charles Edwin Hamilton,
III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Dorothy K. Woodward, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief in his civil rights action. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Morgan v.
Poplin, No. CA-94-870-CV-5-BO (E.D.N.C. July 19, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2